Case 4:20-cv-04363 Document1 Filed on 12/23/20 in TXSD Page 1of1

Appendix B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
u N DIVISION

pogerr Wresran Moove
DPN*O0y70430

versus CIVIL ACTION NO.

Sous Soe

 

607 tn 6On 40D LOR ton LoD

 

ORIGINAL COMPLAINT

 

Nerenoant, Sor Noe. ISA Peeson woHose NAME iS NoT Keown
By PaniTrrr WHOSE Name Wiee Be Added once iT 1S Known, He
iS Tee Geane son OF tue Cunerm OF ence Costes Sitio Bast ist
Crueer. “Joua Doe” OW THE NiG@HT OF Y ‘D4 ‘D050
Vio LENTLV Assaucteo Dereneeert With THe SuTT EnOd
OF His Amm Hanoaun, Hittin® Him in The Face

CaAusine SERious BoBWiry tvouey. Deren pant WAS TAKEN

By HED. zw LBS. dospime were A CAT Sean
Detreemined Seren BANT HAD BUusTAneO BeoKeEn
Fauar. Bones Feom THE Acaraiateo Assaact. Sureezy
bUAS SCHEDULED AN® PLasTic Sureeons AT L.BO.
fee roemes Sueeeey On oP ABOut May SOS90, TO REGARD
THe Damaece Ranctrrr Causen On TRE NIGHT OF Aeeu. a4

S090. Dawe PENT A monTH in THe Hecers Co, Saw INFam acy

PeeovERin & From Steere llawree WAS Neeesten ON Ud'BY*S9030
On A Morin lo Poe AQore WHICH WAS Nisenacees ON ib (B'd000

“By —_— Aan
